13. Appointment of the Chairperson of the European Supervisory Authority (European Banking Authority)
Mr President, we are now supposed to appoint the three chairpersons for the new Financial Supervisory Authorities. I would bring to the attention of this House that none of those three is a woman. I think it is very strange that the Commission cannot come up with one single woman who is competent for one of these authorities.
(Applause)
Mr President, I would very much like to propose Mrs Andreasen for one of these roles.
(Applause and cries of 'Hear, hear' from the EFD Group)
President-in-Office of the Council. - Mr President, last evening we had an extremely fruitful discussion in this House on the appointment process for the chairs and executive directors of the new supervisory agencies. I am sincerely grateful to this House and the Members who participated in the debate.
Members pointed out some issues that needed to be clarified and will have to be monitored in order to reach our common aim: having a well-functioning supervisory system that is capable of doing its job properly.
We share your view that it is of utmost importance to ensure that the agencies can function independently, that they have capable leaders with proper authority and that the appropriate financing of the institutions is guaranteed.
Parliament's message has reached the Presidency and found open doors. I am convinced that we managed to reach a fine agreement on the issue. I kindly invite you all to vote in support of the candidates.
Perhaps you are available for the job?
Mr President, ladies and gentlemen, the vote that you are going to cast with the utmost responsibility is a very important one.
It is a case of choosing the chairpersons of the three supervisory authorities - for banking, insurance and markets - and hence of getting these three new authorities up and running. Together with the System Risk Board, they will at last constitute the first real European financial markets supervisory architecture, and they owe you a great deal, since it was thanks to a vote by this House that the authorities were created and their powers strengthened.
You are going to cast this vote with the utmost responsibility, and we shall respect your decision. As it was my responsibility within the Commission, I undertook the job of selecting the candidates from the 275 people who applied, whom I did not choose. They were people from the Member States and the regulatory authorities who freely submitted applications. It was an open and transparent process in which anyone could participate if they so wished.
At the end of this process, I personally met the people pre-selected. I have to say, Mr Schmidt, that I myself regretted the fact that, for one of the three posts - the European Banking Authority post - one of the two people pre-selected, a high-calibre female applicant, withdrew at the last minute, just before Christmas. The first commitment that I wish to make is to ensure that the ongoing process of appointing the executive directors - just this morning, I met the candidates pre-selected for one of the authorities - is more balanced and that there is greater diversity of representation, especially from the point of view of gender equality, which is a legitimate demand of the European Parliament.
We selected these candidates on the basis of their skills, expertise, commitment to Europe and independence. I shall do the same thing when it comes to the executive directors, so that these three authorities have the credibility and the authority required.
Ladies and gentlemen, this vote is important. In a letter sent to Mrs Bowles and Mr Lehne yesterday, I pledged - and I confirmed that pledge to you this morning with Vice-President Šefčovič - that we would give these three authorities the practical, financial and human resources necessary to ensure that they have the credibility and independence they require, and I understand that the Presidency has pledged the same things.
These three authorities have a heavy workload ahead of them, with regard to the stress tests, credit rating agencies and the texts that you are discussing at the moment concerning the regulation of derivatives and short selling. There is no shortage of work. We know that the markets move at a much faster pace than democracy. I have confidence in Parliament as it prepares to vote, and I confirm the commitments made by the Commission to ensure the independence, practical resources and credibility of these three new authorities.
author. - Mr President, I am sorry to take up Members' time.
Resolutions were tabled because the committee was not satisfied with the institutional procedures and wished to obtain assurances from the Commission and the Presidency. In debate yesterday, and in written statements and letters to me, suitable assurances have been given and these will all be published.
The majority recommendation of the committee now is to approve all the candidates, with which I personally agree. That means voting against all the resolutions.
There were four areas in which we sought assurances.
Concerning the independence of the authorities, both the Commission and the Presidency have reaffirmed respect for the provisions of independence of the authorities, their chairs, executives and board members.
Concerning board representation, the Commission is being vigilant concerning the designations by the heads of the supervisory authority to the boards of supervisors, as required by the regulation, and the Presidency supported the Commission statement.
Concerning adequate budgetary resources, the Commission has recognised the need to provide adequate budgetary and human resources to the authorities, with which the Presidency has agreed and, further, stated the importance of fulfilment by Member States of their obligations.
Concerning the appointment procedure, we have all discovered we are bound by regulations in ways that all sides realise is inappropriate, such as the retirement age criteria projected to the end of the term of office and also on the gender issue. These will be addressed in the review, with which the Commission and the Presidency also both agree.
The committee continues to insist on a role in the ongoing and future shortlisting procedures for all positions, such as that of executive director. For democratic purposes, Members wish to be able to express a preference on individual candidates, and so the resolutions have been kept on the agenda for voting. However, as I say, if you want to approve the appointments, with which I concur, then you should vote against the resolutions.
We now come to a rather perverse procedure, as Mrs Bowles has indicated. We are going to vote now, but you vote in favour to oppose the candidate and you vote against to confirm the candidate. I do not understand it, but there it is.